DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Helen Mao (Reg. No. 61,355) on October 14, 2021.
The application has been amended as follows: 
(currently amended) A method comprising:
receiving a conditional handover (HO) command from a source gNB by a user equipment (UE) in a wireless network, wherein the conditional HO command contains a set of candidate cells, and wherein each candidate cell is a handover target cell when one or more corresponding handover conditions are verified, and wherein the conditional HO command further includes a candidate cell ID for each candidate cell, a new C-RNTI, one or more security algorithm identifiers for corresponding selected security algorithms for each candidate cell, a set of dedicated random access channel (RACH) resources, an association between RACH resources and synchronization signal blocks (SSBs), an association between RACH resources and UE-specification channel state information – reference signal (CSI-RS) configurations, common RACH resources, and candidate cell system information blocks (SIBs);
detecting one or more handover conditions for candidate cells contained in the conditional HO command identified by corresponding candidate cell ID in the conditional HO command, wherein each candidate cell is configured with one or more corresponding handover conditions; and
performing a random access towards a target cell using corresponding dedicated RACH resources and SSB for the target cell in the conditional HO command based on corresponding RACH information, SIB information and corresponding security algorithms for the target cell in the conditional HO command.

6.	(cancelled) 
7.	(cancelled) 

12. - 16. (cancelled) 

(currently amended) A user equipment (UE), comprising:
a transceiver that transmits and receives radio frequency (RF) signal in a wireless network;
a command receiving circuit that receives a conditional handover (HO) command from a source gNB, wherein the conditional HO command contains a set of candidate cells, and wherein each candidate cell is a handover target cell when one or more corresponding handover conditions are verified, and wherein the conditional HO command further includes a candidate cell ID for each candidate cell, a new C-RNTI, one or more security algorithm identifiers for corresponding selected security algorithms for each candidate cell,  a set of dedicated random access channel (RACH) resources, an association between RACH resources and synchronization signal blocks (SSBs), an association between RACH resources and UE-specification channel state information – reference signal (CSI-RS) configurations, common RACH resources, and candidate cell system information blocks (SIBs);
a detection circuit that detects one or more handover conditions for candidate cells contained in the conditional HO command identified by corresponding candidate cell ID in the conditional HO command, wherein each candidate cell is configured with one or more corresponding handover conditions; and
a HO circuit that performs a random access towards the target using corresponding dedicated RACH resources and SSB for the target cell in the conditional HO command based on corresponding RACH information, SIB information and corresponding security algorithms for the target cell in the conditional HO command.



- 26. (cancelled). 
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646